Cook, J.,
concurring. Although not argued by the parties to this appeal, the threshold issue is whether the appellant’s claims against the court are maintainable as mandamus or prohibition actions. Specifically, I question the court’s treating as a justiciable controversy in an estate, an attorney’s claim that the court engaged in fraud and collusion. Allegations of fraudulent practices by a judge are to be addressed in disciplinary proceedings. I do not see it as practical that the court alleged to have engaged in conspiracy and fraud should then consider a Civ.R. 60(B) motion for relief from a judgment carrying out the conspiracy.
Appellant’s complaint asks to set aside a settlement agreement. Usually the procedure employed is a motion to vacate a settlement agreement, not an extraordinary writ. Moreover, because appellant is apparently not representing the interests of any party to this estate, but rather appears only to be attempting to protect his interests in fees, his remedy is outside the scope of the mandamus action he has pursued. Finally, while there is a legal duty imposed on courts to have their records speak the truth, does a nonparty attorney, currently repre*18senting the interests of none of the parties, have a right to any correction of the record?
I concur in the judgment to affirm the court of appeals and deny the writs.